ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel Tel: 860.580.2824 | Fax: 860.580.4897 Email: neil.mcmurdie@us.ing.com December 21, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account I Prospectus Title: Retirement Master File Nos.: 333-130822 and 811-08582 Rule 497(j) Filing Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company and its Variable Annuity Account I, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that: · The form of the Statement of Additional Information Supplement that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and · The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on December 20, 2012. If you have any questions, please call the undersigned at 860.580.2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site One Orange Way, C2N Windsor, CT 06095-4774 ING North America Insurance Corporation
